ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 3 and 18-20 are allowed via supplemental amendment.
The following is an examiner’s statement of reasons for allowance: 
In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, 
“ a syringe; and …wherein a first fluid flow path is formed between the housing of the fluid flow control apparatus and the end member when the sealing ball is in the open position allowing fluid flow through the first and second flow bores, and wherein a second fluid flow path is formed between the sealing ball and the end member when the sealing ball is in the open position and is adjacent to the dimple allowing fluid flow through the first, second, and third bores.”
Nacken (US 2012/0024987) as utilized in the previous final rejection discloses a medical system having a syringe and a check valve positioned within the check valve. Nacken does not disclose the limitations of the claimed check valve (“a fluid flow control apparatus as claimed) as presented by Applicant. In consideration of obviousness for replacement of the check of Nacken all the references cited on the instant 892 are pertinent to Applicant’s disclosure and particular claim language, wherein the closest teaching prior art is considered to be Tsubouchi et al. (US 4736768, herein after “Tsubouchi”). The particulars of the recitation above require the instant invention to have in part two fluid flow paths when the sealing ball is in the open position, namely one radially between the end member and the housing and a second between the check ball and the second valve seat. All of the cited references lack a combination of “… a first fluid flow path is formed between the housing of the fluid flow control apparatus and the end member”. It is considered unobvious to relocate the first flow path of Tsubouchi because such a change would require significant changes to the structure which would destroy the intended operation of the invention of Tsuouchi, and furthermore none of the cited references suggest that such a configuration having two flow paths could be achieved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MARINA A TIETJEN/Primary Examiner, Art Unit 3799